                 Case 17-51882-CSS        Doc 275     Filed 10/30/19     Page 1 of 7



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

  In re:
                                                                 Chapter 11
  PARAGON OFFSHORE PLC,
                                                                 Case No. 16-10386(CSS)
                  Debtor.
  PARAGON LITIGATION TRUST,

                         Plaintiff,


                                                                 Adv. Pro. No. 17-51882(CSS)
  NQRi.F.("QR VQR L~TTnN PT .C~ ~ NfIRT .~. r(IRPQRAT'TQN
  HOLDINGS LTD,NOBLE CORPORATION,NOBLE
  HOLDING INTERNATIONAL(LUXEMBOURG)S.a r1.,
  NOBLI;HOLDING INTERNATIONAL
  (LUXEMBOURG NHIL) S.a r.l., NOBLE FDR
  HOLDINGS LIMITED, MICHAEL A. CAWL~Y,JULIE
  H. EDWARDS,GORDON T. HALL,JON A.
  MARSHALL,JAMES A. MACLENNAN,MARY P.
  RICCIARDELLO, JULIE J. ROBERTSON,and DAVID
  WILLIAMS,



                                      AFFIDAVIT OF SERVICE

 STATE OF DELAWARE
                                         )SS:
 COUNTY OF NEW CASTLE

                Elizabeth C. Thomas, being duly sworn according to law, deposes and says that she is
employed by the law firm of Pachulski Stang Ziehl &Jones LLP, counsel to the Paragon Litigation Trust
in the above-captioned action, and that on the 29th day of October•, 2019, she caused. a copy of the
following to be served upon the individuals on the attached service list in the manner indicated:

      [Signed] Order Scheduling Oinniluus Hearings [Docket No.2198; Adv. Docket No. 2673]
                                                                           o
                                                ~~.
                                                     U~ ~
                                                 izabet C. Thomas
Sworn to aiid s ribed before
m~,this`~ A ~ per, 2019.

Not~V$~' ~j`~       Si0
My~Orrl`~S~~~IRE~'ll~,sg        _
        p APRIL 12,220
                     v:
      'i '9/E
       i~~~           ~P
            ~ °~~I ~~\P\\  ~
                        ~~~~

DOCS DE:221825.15 69038/001
                Case 17-51882-CSS    Doc 275   Filed 10/30/19   Page 2 of 7



Paragon Offshore PLC —Adversary Service List
Adv. Proc. No. 17-51882(CSS)
Doc #221939
04-First Class Mail

VIA FIRS?'CLASS 11~IAIL
Counsel to Defendants
Slcadden, Arps, Slate, Meagher & Flotn LLP
Anthony W. Clark
Stephen J. Della Penna
One Rodney Square
P O Box 636
Wilminatnn
........ _b` _~ TAR  19899
                  ~. ,~ ..,,




VIA FIRST CLASS MAIL
Counsel to Defendants
Skadden, Aips, Slate, Meagher &Flom LLP
George A. Zimmerman
Lauren E. Aguiar
Four Times Squaz•e
New York, New York 10036

VIA FIRST CLASS MAIL
Counsel to Defendants
Skadden, Arps, Slate, Meagher &Flom LLP
Wallis M. Hampton
1000 Louisiana Street, Suite 6800
Houston, Texas 77002-5026

VIA FIRST CLASS MAIL
Conflict Counsel
Joseph A. Matteo, Esq.
Kaplan Rice LLP
142 West 57th Street
Suite 4A
New York, New York 10019




DOCS D~:2219391 69038/001
              Case 17-51882-CSS      Doc 275   Filed 10/30/19   Page 3 of 7



Paragon Offshore 2002 Service List             LAND DELIVERY
Case No. 16-10386                              Landis Rath &Cobb LLP
Document No. 221821                            Adam G. Landis, Esquire
13 —HAND DELIVERY                              Keri K. Mumford,Esquire
41 —FIRST CLASS MAIL                           Kimberly A. B~•o~vn, Esquire
                                               Travis J. Ferguson, Esquire
                                               919 Market Street, Suite 1800
(Attorneysfog PaNagon Litigation Trust)        Wilmington, DE 19801
Laura Davis Jones, Esquire
Timothy P. Cairns, Esquire                     SAND ~E~~VERY
Pachulski Stang Ziehl &Jones LLP               Morgan, Lewis & Bockius LLP
919 N. Market Street, 17t~' Floor              Jody C. Barillare, Esquire
P,(J, Rnx S27Q5                                ThP NPmo»rs Ri~ilcling
Wilmington, DE 19899-8705 (Courier             1007 N. Orange Street, Suite 501
19801)                                         Wilmington, DE 19801

HAND DE~IVEIZY                                 HAND DE~~VERY
Richards, Layton &Finger,P.A.                  Office ofthe US Trustee Delaware
Marls D. Collins, Esquire                      Benjamin A. Hackman, Esquire
Amanda R. Steele, Esquire                      844 King Street, Suite 2207
One Rodney Square                              Lockbox 35
920 North King Street                          Wilmington, DE 19899-0035
Wilmington, DE 19801
                                               HAND DELIVERY
HAND DELIVERY                                  Office of the US Attorney General
Cozen O'Connor                                 Kathy Jennings, Esquire
Mark E. Felger, Esquire                        Carvel State Office Building
1201 N. Market St                              820 N French Street
Suite 1001                                     Wilmington, DE 19801
Wilmington, DE 19801
                                               HAND DELIVERY
HAND DELIVERY                                  Potter Anderson & Corroon LLP
Cozen O'Connor                                 Jeremy W. Ryan, Esquire
Simon E. Fraser, Esquire                       John A. Sensing, Esquire
1201 N. Market Street                          R. Stephen McNeill, Esquire
Suite 1001                                     D. Ryan Slaugh, Esquire
Wilmington, DE 19801                           1313 N. Market Street, 6th floor
                                               PO Box 951
I~AN~ DELIVERY                                 Wilmington, DE 19801-0951
Delaware Dept of Justice
Attn Bankruptcy Dept                           HAND DEL~T~ERY
820 N. French Street, 6th Floor                Skadden, Arps, Slate, Meagher &Flom LLP
Wilmington, DE 19801                           Stephen J. Della Penna, Esquire
                                               One Rodney Square
                                               P.O. Box 636
                                               Wilmington, DE 19899-0636
              Case 17-51882-CSS       Doc 275   Filed 10/30/19   Page 4 of 7



                                                FIRST CLASS MAIL
HAND DELIVERY                                   Weil, Gotshal & Manges LLP
US Attorney for Delaware                        Gary T. Holtzer, Esquire
David C. Weiss, Esquire                         Stephen A. Youngman, Esquire
1007 Orange Street, Suite 700                   767 Fifth Avenue
PO Box 2046                                     New York, NY 10153
Wilmington, DE 19899-2046
                                                FIRS?'CLASS MAIL
HAND DELIVERY                                   Aldridge Pite, LLP
Whiteford Taylor &Preston LLC                   Christopher M. McDermott
Thomas J. Francella, Jr., Esquire               4375 Jutland Drive, Suite 200
The Renaissance Centre                          PO Box 17933
ans rr, u~ng g+~P~+~ cµ~r~ snn                  Can ~~Pb~~ ~A g~~ ~7_nR33
Wilmington, DE 19801
                                                FIRST CLASS MAIL
HAND ➢SLIVERY                                   Angelo Gordon & Co., LP
Young Conaway Stargatt &Taylor, LLP             Attn Gavin Baiera
Pauline K. Morgan, Esquire                      245 Park Avenue
Joel A. Waite, Esquire                          New York, NY 10167
Jaime Luton Chapman, Esquire
Elizabeth S. Justison, Esquire                  FIRST CLASS MAIL
Rodney Square                                   Arnold &Porter Kaye Scholer LLP
1000 N. King Street                             Mark F. Liscio, Esquire
Wilmington, DE 19801                            Scott D. Talmadge, Esquire
                                                Madlyn Gleich Primoff, Esquire
FIRST CLASS MAIL                                Benjamin Mintz, Esquire
(Attorneysfor Paragon Litigation Trust)         250 West 55th Street
David J. Zott, P.C.                             New York, NY 10019-9710
Jeffrey J. Zeiger, P.C.
William E. Arnault                              FIRST CLASS MAIL
Anne I. Salomon                                 Arosa Capital Management, L.P.
Kirkland &Ellis LLP                             Attn Jonathan Feiler
300 N. LaSalle Street                           120 West 45th Street
Chicago, IL 60654                               Suite 3700
                                                New York, NY 10036
FIRST CLASS MAIL
Paragon Offshore PLC                            FIRST CLASS MAIL
3151 Briarpark Drive                            Brown & Connery, LLP
Suite 700                                       Attn Donald K. Ludman
Houston; TX 77042                               6 N. Broad Street, Suite 100
                                                Woodbury, NJ 08096
             Case 17-51882-CSS      Doc 275    Filed 10/30/19   Page 5 of 7



FI~tSl CLASS MAIL                              FIRST CLASS MAID
Buchalter Nemer, A Professional                Freshfields Bruckhaus Deringer
Corporation                                    Mark F. Liscio, esquire
Shawn M. Christianson, Esquire                 Scott D. Talmadge, Esquire
Christine McIntire, Esquire                    601 Lexington Avenue, 31st Floor
55 Second Street, 17th Floor                   New York, NY 10022
San Francisco, CA 94105-3493
                                               FIRST CLASS 1lIAI~
FIRST CLASS MAIL                               Glenn Rogers PLLC
Chiesa Shaliinian & Giantomasi PC              Marvin E. Sprouse III, Esquire
Scott A. Zuber, Esquire                        11610 Bee Caves Road, Suite 220
One Boland Drive                               Austin, TX 78738
~UPet (lranbP~ NT n7n~?

                                               FIRST CLASS MAIL
FIRST CLASS 11~IAfL                            Internal Revenue Service
Chiesa Shahinian & Giantomasi PC               Centralized Insolvency Operation
Beth J. Rotenberg, Esquire                     PO Box 7346
One Boland Drive                               Philadelphia, PA 19101-7346
West Orange, NJ 07052
                                               FIRST CLASS MAIL
FIRST CLASS MAIL                               Internal Revenue Service
Delaware Secretary of State                    Insolvency Section
Franchise Tax                                  31 Hopkins Plaza, Room 1150
401 Federal Street                             Baltimore, MD 21201
PO Box 898
Dover, D~ 19903                                FIRST CLASS MAIL
                                               Iron Mountain Information Management,
FIRST CLASS MAIL                               LLC
Delaware State Treasury                        Joseph Corrigan
820 Silver Lake Blvd, Suite 100                One Federal Street
Dover, DE 19904                                Boston, MA 02110

FIRST CLASS Ii~lAIL                            FIRST CLASS MAIL
(Counsel to Fort Bend Independent School       Jackson Walker L.L.P.
Dzstrict and AliefIndependent School           Monica S. Blacker
District)                                      2323 Ross Avenue, Suite 600
Owen M. Sonik, Esquire                         Dallas, TX 75201
Perdue, Brandon, Fielder, Collins &Mott,
LLP                                            FIRST CLASS NAIL
1235 North Loop West                           Jones Day
Suite 600                                      Bruce Bennett, Esquire
Houston, TX 77008                              Sidney P. Levinson, Esquire
                                               James O. Johnston, Esquire
                                               555 S. Flower Street, 50th Floor
                                               Los Angeles, CA 90071




                                           3
             Case 17-51882-CSS    Doc 275   Filed 10/30/19   Page 6 of 7



FIRST CLASS MAIL                            FIRST CLASS NAIL
Jones Day                                   Montgomery Barnett, LLP
Geoffrey S. Stewart, Esquire                Stephen L. Williamson, Esquire
51 Louisiana Avenue, NW                     Michael E. Landis, Esquire
Washington, DC 20001                        3300 Energy Centre
                                            1100 Poydras Street
FfRST CLASS MAIL                            New Orleans, LA 70163
Jones Day
Jennifer L. Del Medico, Esquire             FINS?'CLASS MAID
Genna L. Ghaul, Esquire                     Morgan, Lewis & Bockius LLP
250 Vesey Street                            Glenn E. Siegel, Esquire
New York, NY 10281                          Joshua Dorchak, esquire
                                            Jamey n More; Fsgi~ re
FIRS'CLASS MAIL                             101 Park Avenue
Katten Muchin Roserunan LLP                 New York, NY 10178-0060
Karen B. Dine, Esquire
Jerry Hall, Esquire                         FIRST CLASS1VIAIL
Rebecca Kinburn, Esquire                    Morgan, Lewis & Bockius LLP
575 Madison Avenue                          Crystal R. Axelrod
New York, NY 10022-2585                     1000 Louisiana Street
                                            Suite 4000
FIRST CLASS MAIL                            Houston, TX 77002
Katten Muchin Roseninan LLP
Jerry L. Hall, Esquire                      FIRST CLASS MAIL
2900 K Street NW                            Paul, Weiss, Rifkind, What-ton &Garrison
North Tower, Suite 200                      LLP
Washington, DC 20007-5 1 1 8                Andrew N. Rosenberg, Esquire
                                            Brian S. Hermann, Esquire
FIRST CLASS MAIL                            Samuel E. Lovett, Esquire
Kay D. Brock, Esquire                       Oksana Lashko, Esquire
Assistant County Attorney                   Kellie A. Cairns, Esquire
PO Box 1748                                 1285 Avenue of the Americas
Austin, TX 78767                            New York, NY 10019

FIRST CLASS MAIL                            FIRS?'CLASS MAIL
Linebarger Goggan Blair &Sampson,LLP        Ricoh USA Inc
John P. Dillman, Esquire                    Recovery &Bankruptcy Group
PO Box 3064                                 3920 Arkwright Road
Houston, TX 77253-3064                      Suite 400
                                            Macon, GA 31210

                                            FIRST CLASS 1lfAIL
                                            Riverside Claims LLC
                                            PO Box 626
                                            Planetarium Station
                                            New York, NY 10024



                                        0
                   Case 17-51882-CSS    Doc 275   Filed 10/30/19   Page 7 of 7



                                                  FIRST CLASS MAIL
FIRST CLASS NAIL                                  Sodexo, Inc.
Satterlee Stephens Burke & Burlce LLP             c/o Judy D. Thompson, Esquire
Christopher R. Belmonte, Esquire                  JD Thompson Law
Pamela A. Bosswick, Esquire                       P.O. Box 33127
230 Park Avenue                                   Charlotte, NC 28233
New York, NY 10169

FIRST CLASS N~AI~
Securities &Exchange Commission
Secretary of the Treasury
100 F Street NE
~J~Iachincrtnn
 ...,...,~a..b.. .~ Tl(~' 7(154.A
                      ~ ..,..,,



FIRST CLASS MAIL
Securities &Exchange Commission
Sharon Binger, Regional Director
One Penn Center
1617 JFK Boulevard, Suite 520
Philadelphia, PA 19103

FIRST CLASS NAIL
Securities &Exchange Commission NY
Office
Andrew Calamari Regional Director
Brookfield Place, Suite 400
200 Vesey Street
New York, NY 10281-1022

FIRST CLASS MAIL
Mary Beth Forshaw, Esquire
Bryce L. Friedman, Esquire
Sandeep Qusba, Esquire
Kathrine A. McLendon, Esquire
Nicholas Baker, Esquire
SiiYipsou Thaciier &Bartlett LLP
425 Lexington Avenue
New York, NY 10017-3954

FIIdST CLASS N~A~L
Skadden, Arps, Slate, Meagher &Flom LLP
Jay M. Goffman, Esquire
Shana A. Elberg, Esquire
Four Times Square
New York, NY 10036-6522




                                              5
